Filed pursuant to Rule 433 Registration Statement No. 333-158199-10 FINANCIAL PRODUCTS FACT SHEET (T82) Offering Period: December 5, 2011  December 22, 2011 12-month Digital Barrier Notes Linked to the S&P 500 ® Index and the Russell 2000 ® Index Return Profile  12-month Digital Barrier Notes linked to the performance of the S&P 500 ® Index and the Russell 2000 ® Index  If the Final Level of each Underlying is greater than its Knock-In Level, the investor will be entitled to receive an amount equal to their principal and the Fixed Payment Percentage at maturity.  If the Final Level of either Underlying is less than or equal to its Knock-In Level, the investor will receive an amount that is less than their principal amount and may lose their entire investment.  Any payment on the securities is subject to the credit risk of the Issuer Terms & Knock-In Event Issuer: Credit Suisse AG (Credit Suisse), Nassau Branch Trade Date: Expected to be December 23, 2011 Settlement Date: Expected to be December 30, 2011 Underlying: S&P 500 ® Index & Russell 2000 ® Index Fixed Payment Percentage: Expected to be between [10.50-12.50]% (to be determined on the Trade Date). Redemption Amount: An amount in cash equal to the principal amount of the securities held multiplied by the sum of 1 plus the Underlying Return of the Lowest Performing Underlying. Lowest Performing Underlying: The Underlying with the lowest Underlying Return. Underlying Return: For each Underlying, If a Knock-In Event does not occur, then the Underlying Return for such Underlying will equal the Fixed Payment Percentage. If a Knock-In Event occurs, then the Underlying Return for such Underlying will equal (Final Level  Initial Level) / Initial Level. Knock-In Level: Expected to be approximately 70% of the Initial Level. Knock-In Event: A Knock-In Event occurs if the Final Level of either Underlying is less than or equal to its Knock-In Level. Initial Level: For each Underlying, the closing level of such Underlying on the Trade Date. Final Level: For each Underlying, the closing level of such Underlying on the Valuation Date. Valuation Date: December 27, 2012 Maturity Date: January 4, 2013 CUSIP: 22546THZ7 Benefits  Offers a Fixed Payment Percentage at maturity if Final Level of each Underlying is greater than its Knock-In Level.  Reduced downside risk due to a 30% contingent buffer Hypothetical Returns at Maturity Assumes a Fixed Payment Percentage of 11.50% (the midpoint of the expected range) (to be determined on Trade Date). The hypothetical Redemption Amounts set forth above are for illustrative purposes only and may not be the actual returns applicable to the investor. The numbers appearing in the table have been rounded for ease of analysis. Product Risks  Investment may result in a loss of up to 100% of principal.  The securities and the payment of any amount due on the securities are subject to the credit risk of Credit Suisse.  The securities do not pay interest.  The return on the securities is affected by the Final Level and the occurrence of a Knock-In Event.  Redemption Amount will be less than the principal amount if the Final Level of the Lowest Performing Underlying is less than its Knock-In Level. In such case, the return will be based on the percentage change in the Lowest Performing Underlying. (See Additional Risk Considerations on the next page) FINANCIAL PRODUCTS FACT SHEET Offering Period: December 5, 2011  December 22, 2011 12-month Digital Barrier Notes Linked to the S&P 500® Index and the Russell 2000® Index Additional Risk Considerations  Prior to maturity, costs such as concessions and hedging may affect the value of the securities.  Liquidity  The securities will not be listed on any securities exchange. Credit Suisse (or its affiliates) intends to offer to purchase the securities in the secondary market but is not required to do so. Many factors, most of which are beyond the control of the Issuer, will influence the value of the securities and the price at which the securities may be purchased or sold in the secondary market. For example, the creditworthiness of the Issuer, including actual or anticipated downgrades to the Issuers credit ratings, may be a contributing factor.  Potential Conflicts  We and our affiliates play a variety of roles in connection with the issuance of the securities including acting as calculation agent and hedging our obligations under the securities. The agent for this offering, Credit Suisse Securities (USA) LLC (CSSU), is our affiliate. In accordance with FINRA Rule 5121, CSSU may not make sales in this offering to any discretionary account without prior written approval of the customer.  As a holder of the securities, you will not have voting rights or rights to receive cash dividends or other distributions with respect to the equity securities comprising the Underlying. The risks set forth in the section entitled Product Risks on the preceding page and this section Additional Risk Considerations are only intended as summaries of some of the risks relating to an investment in the securities. Prior to investing in the securities, you should, in particular, review the Product Risks and Additional Risk Considerations sections herein, the Selected Risk Considerations section in the pricing supplement, and the Risk Factors section of the product supplement, which set forth risks related to an investment in the securities. Disclaimer IRS Circular 230 Disclosure: Credit Suisse and its affiliates do not provide tax advice. Accordingly, any discussion of U.S. tax matters contained herein (including any attachments) is not intended or written to be used and cannot be used, in connection with the promotion, marketing or recommendation by anyone unaffiliated with Credit Suisse of any of the matters address herein or for the purpose of avoiding U.S. tax-related penalties. Investment suitability must be determined individually for each investor, and the financial instruments described herein may not be suitable for all investors. The products described herein should generally be held to maturity as early sales could result in lower than anticipated returns. This information is not intended to provide and should not be relied upon as providing accounting, legal, regulatory or tax advice. Investors should consult with their own advisors as to these matters. This material is not a product of Credit Suisse Research Departments. Financial Products may involve a high degree of risk, and may be appropriate investments only for sophisticated investors who are capable of understanding and assuming the risks involved.Credit Suisse and its affiliates may have positions (long or short), effect transactions or make markets in securities or financial instruments mentioned herein (or options with respect thereto), or provide advice or loans to, or participate in the underwriting or restructuring of the obligations, issuers of the stocks comprising the applicable index, indices or fund mentioned herein. Credit Suisse is a member of FINRA, NYSE and SIPC. Clients should contact their salespersons at, and execute transactions through, a Credit Suisse entity qualified in their home jurisdiction unless governing law permits otherwise. This document is a summary of the terms of the securities and factors that you should consider before deciding to invest in the securities. Credit Suisse has filed a registration statement (including pricing supplement, product supplement, underlying supplement, prospectus supplement and prospectus) with the Securities and Exchange Commission, or SEC, for the offering to which this offering summary relates. Before you invest, you should read this summary together with the Preliminary Pricing Supplement dated December 5, 2011, Underlying Supplement dated June 24, 2010, Product Supplement No. T-I dated March 25, 2009, Prospectus Supplement dated March 25, 2009 and Prospectus dated March 25, 2009 to understand fully the terms of the securities and other considerations that are important in making a decision about investing in the securities. You may get these documents without cost by visiting EDGAR on the SEC Web site at www.sec.gov .
